FILED
                                                                                                           OF APPEALS
                                                                                                        DIVISION 11
                                                                                                                 1_

                                                                                                2014 OCT 114       8: 55

         IN THE COURT OF APPEALS OF THE STATE OF WASH

                                                   DIVISION II

 STATE OF WASHINGTON,                                                              No. 44172 -1 - II


                                       Respondent,


             v.



 JOHN MICHAEL BALE,                                                        UNPUBLISHED OPINION


                                        Appellant.


            WoRSwICK, P. J. —       John Michael Bale appeals his convictions for two counts of first


degree assault with a deadly weapon, and one count of possessing a stolen firearm. Bale argues

that ( 1) insufficient evidence supports his assault convictions because the State failed to prove


that Bale intended to cause great bodily harm, and ( 2) insufficient evidence supports his

conviction for possessing a stolen firearm because the State failed to prove that Bale knew the

gun was stolen. Bale also raises several issues in his statement of additional grounds ( SAG).


We hold that sufficient evidence supports Bale' s convictions for two counts of first degree

assault, and we affirm those convictions. But we further hold that the evidence was insufficient


to support Bale' s conviction for possessing a stolen firearm and we reverse this conviction and

remand for an order dismissing this charge with prejudice.

                                                        FACTS


                                                 I. SUBSTANTIVE FACTS


            On July 2, 2012, Officers Stephen Morrison and Charles Schandel contacted three males

in   a   trailer   park as part of a narcotics   investigation. One   of   the   men contacted was     Bale. The
No. 44172 -1 - II



officers requested Bale' s identification, but he claimed he was unable to find it. Morrison,


fearing for the officers' safety due to Bale' s " nervous" demeanor, decided to place wrist

restraints on   Bale to " detain him [ and] frisk him for              weapons."          1 Verbatim Report of


Proceedings ( VRP) at 65 -66. Morrison reached for Bale' s wrist, but " as soon as [ Morrison] went


hands   on with [ Bale],   he   start[ ed]   pulling away."          1 VRP at 67. Bale then broke free and ran.


         The officers pursued Bale, catching up to him and tackling him. When Morrison tackled

Bale, Morrison heard a metallic noise, which he later recognized as a pistol being racked. The

officers saw Bale gripping a pistol in his right hand. Morrison noticed that the gun' s hammer

was back, indicating that the gun was cocked. Morrison testified that seeing the cocked gun put

him in fear for his life because " there'          s   only     one reason      to   cock a gun ...   and that' s to shoot it."


1 VRP at 74. The gun would not fire without being cocked, but once cocked, the gun would fire

with only slight pressure on the trigger.

         Schandel testified that Bale " had              a    death grip   on   that   gun."   2 VRP at 153. Morrison


gripped the gun' s barrel in an attempt to prevent Bale from shooting. Morrison yelled at Bale to

 drop   the   gun."   1 VRP at 75. Instead, Bale turned and began to aim the gun towards Morrison' s


chest at a distance of a few inches. Morrison had his hands on the gun' s slide, meaning that if

fired, the    gun would " more     than   likely       fire   one round and malfunction."             1 VRP at 77. Morrison


was able to wrest the gun away from Bale' s grip. The entire struggle lasted five to ten seconds,

and Bale at no time attempted to point the gun away from the officers. Bale said nothing during

the struggle. Both officers were in fear of being shot.

         Bale got away again and continued to run from the officers who chased him. Finally,

Morrison      apprehended   Bale    with     the   use of a stun gun.           Morrison thereafter disabled Bale'       s gun,
No. 44172 -1 - II



which was loaded. Officers also found a nylon ankle holster lying between Morrison' s patrol car

and the location of the struggle.


        The gun belonged to John Hagenson, who said the gun had " come up missing" around

June 26. 2 VRP at 174. Hagenson suspected that his stepson Benjamin Roberts had taken the


gun because there had been no forced entry into Hagenson' s gun safe, and when asked about the

weapon,   Roberts   said, "[   H] e   could get   it back." 2 VRP at 178. Hagenson claimed that Roberts


and Bale were longtime close friends, and that they had been in contact around the date of Bale' s

incident with the officers. Hagenson believed that Bale must have known Roberts had stolen the


weapon because " they know each other' s pasts" and Roberts was not " allowed to have firearms."

2 VRP at 176, 180.


                                             II. PROCEDURAL FACTS


        The State charged Bale in an amended information with two counts of first degree assault


 for assaulting Morrison       and    Schandel, respectively), and one count of possessing a stolen


firearm. A jury found him guilty as charged. Bale appeals.

                                                     ANALYSIS


                                            SUFFICIENCY OF EVIDENCE


        Bale argues that insufficient evidence supports his convictions for first degree assault

because the State failed to prove beyond a reasonable doubt that he intended to cause great


bodily harm. He argues that ( 1) the evidence shows he merely intended to frighten the officers,

 2) he had an opportunity to shoot and did not take it, and ( 3) there was no verbal communication

of an intent to shoot. He further argues that the State failed to prove first degree assault of

Schandel because Bale aimed the gun at Morrison alone. We disagree.




                                                           3
No. 44172 -1 - II



        Bale also argues that the State failed to prove beyond a reasonable doubt that he knew the


firearm was stolen. We agree.


A.      Standard ofReview

         When    we review a          sufficiency      challenge   to   a conviction, we     determine   whether, " after




viewing the     evidence most           favorable to the [ State],      any rational trier of fact could have found the

essential elements"        of   the   crime "   beyond    a reasonable       doubt." State v. Green, 94 Wash. 2d 216,


221 -22, 616 P.2d 628 ( 1980) (           emphasis omitted). "         A sufficiency challenge admits the truth of

the State' s   evidence and accepts             the   reasonable   inferences to be       made   from it." State v. O' Neal,


159 Wash. 2d 500, 505, 150 P.3d 1121 ( 2007).


B.       First Degree Assault —Intent To Cause Great Bodily Harm

         Bale first argues that the State failed to present evidence that he intended to inflict great


bodily harm, rather than intended to merely frighten the arresting officers. He argues that

because the evidence shows he did not fire the gun when he had the chance and that he never


verbally communicated an intent to inflict harm, the State proved only second degree assault,

which does not include the element of intent to cause great bodily harm.

         As    relevant   here,    under       RCW 9A.36. 011, first degree            assault occurs when a person, " with




intent to inflict   great      bodily    harm ... [     a] ssaults another with a firearm or any deadly weapon or

by   any force   or means       likely    to   produce great   bodily    harm     or   death."   RCW 9A.36. 011( 1)( a).


Intent is present when a person " acts with the objective or purpose to accomplish a result which

constitutes a crime."           RCW 9A.08. 010. " Evidence              of   intent ...   is to be gathered from all of the


circumstances of         the   case."    State v. Ferreira, 69 Wash. App. 465, 468, 850 P.2d 541 ( 1993)

 quoting State      v.   Woo Won Choi, 55 Wn.              App.    895, 906, 781 P.2d 505 ( 1989)).
No. 44172 -1 - II



          Our inquiry on appeal is whether any rational trier of fact could have found beyond a

reasonable doubt that Bale intended to cause great bodily harm. Green, 94 Wash. 2d at 221 -22.

Here, viewing the evidence in the light most favorable to the State, a rational trier of fact could

have found beyond a reasonable doubt that Bale drew and cocked his weapon with intent to

shoot Morrison and Schandel. The officers found an ankle holster along the path where Bale ran

from Morrison' s patrol car to the site of the struggle, indicating that Bale separated the holster

and the gun and discarded only the holster. The officers saw the gun' s hammer was pulled back,

indicating that it was cocked. Additionally, Bale refused to drop the gun when commanded to do

so, pointed the gun at Morrison' s chest at a close range, and pushed against Morrison' s attempts


to point the gun away.

          Regarding Bale' s argument that he had an opportunity to shoot and did not take it, firing

a weapon given an opportunity is neither an element of first degree assault nor part of the

definition    of   intent.'   See RCW 9A.36. 011; RCW 9A.08. 010. In addition, the evidence, viewed


in the light most favorable to the State, proves that Bale did not have an opportunity to fire the

gun.



          Courts have upheld first degree assault convictions on facts similar to these. For


example, in State v. Anderson, Division One of this court held that sufficient evidence existed to




1 Bale points us to where the testimonies of the two officers conflict: Morrison testified that
  Bale had the opportunity to shoot [ Morrison] but did not do so," whereas Schandel testified that
 Bale never had the ability to shoot because the officers jumped him and grabbed the gun and
kept itpointed away from themselves."    Br. of Appellant at 4. We resolve this discrepancy in
favor of the State. We " must defer to the trier of fact on issues involving conflicting testimony,
credibility   of   the   witnesses, and   the   persuasiveness of   the   evidence."   State v. Hernandez, 85 Wn.
App.   672, 675, 935 P.2d 623( 1997).
No. 44172 -1 - II



show that the defendant intended to inflict great bodily harm where the defendant " began a

vigorous and prolonged attempt          to take [ the   victim' s] weapon      by    force .... [   The defendant]


used   both hands to   push   the   weapon   toward [ the      victim' s]   head."   72 Wash. App. 453, 459, 864
P.2d 1001 ( 1994). The facts in Anderson are comparable to the facts here: the defendant did not


fire the weapon, and yet the court determined that sufficient evidence of intent to cause great


bodily harm existed because the defendant continued to struggle with the victim and point the

weapon at him. 72 Wash. App. at 459. There is no requirement that a weapon be fired before a

jury can find intent to cause great bodily harm.

         Regarding Bale' s argument that he did not verbally communicate his intent to cause great

bodily harm, verbal communication of a threat is not a required element of first degree assault,

nor part of the definition of intent. See RCW 9A.36. 011; RCW 9A.08. 010. The State was

required to prove that Bale had the object or purpose to commit great bodily harm, not that he

communicated his desire to do so. RCW 9A.08. 010. Viewing the evidence in the light most

favorable to the State, there was sufficient evidence to support the jury' s finding of intent

through Bale' s physical actions of removing the gun from its holster, cocking it, pointing it at the

officers, and struggling against attempts to push the gun away.

C.       First Degree Assault Against Schandel


         Bale   argues   that the   State failed to   prove    the   second count of     first degree   assault —the




assault against     Schandel— because Bale aimed the gun at Morrison alone. We disagree.


         Viewing the evidence in the light most favorable to the State, Bale pulled the gun from

the holster while fleeing from both Morrison and Schandel. Bale pointed the gun only at

Morrison, but he      struggled with    both   officers   in   an attempt    to get away.      Schandel believed that
No. 44172 -1 - II



Bale would shoot Morrison and then immediately shoot Schandel, if given the opportunity. The

gun was cocked during the struggle with both officers. Taken together, these facts could have

led a rational trier of fact to find beyond a reasonable doubt that Bale intended to shoot both


officers, although he managed to point the gun only at Morrison. Therefore, because a rational

trier of fact could have found beyond a reasonable doubt that Bale intended to cause great bodily

harm to both Morrison and Schandel, sufficient evidence supports both first degree assault

convictions.




D.        Possession of a Stolen Firearm—Knowledge that the Firearm was Stolen


          Bale next argues that the State failed to prove beyond a reasonable doubt that he knew the


firearm was stolen. We agree.


          In order for the State to prove that Bale unlawfully possessed a stolen firearm, it had to

prove (   1) he   possessed, carried,    delivered,   sold, or was   in   control of a stolen   firearm; (2) he acted


with knowledge that the firearm had been stolen; and ( 3) he withheld or appropriated the firearm

to the use of someone other than the true owner or person entitled thereto. RCW 9A.56. 310;

RCW 9A. 56. 140. " Knowledge" means that a person " is aware of a fact, facts, or circumstances


or result   described   by   a statute   defining   an offense; or ...    has information which would lead a


reasonable person in the same situation to believe that facts exist which facts are described by a

statute   defining   an offense."    RCW 9A.08. 010( 1)( b).


          Here, insufficient evidence supports the essential element that Bale knew the firearm was


stolen. Even accepting the State' s evidence as true and viewing all evidence in the light most

favorable to the State, no rational trier of fact could have found beyond a reasonable doubt that

Bale knew the firearm was stolen.




                                                             7
No. 44172 -1 - II



         The only evidence the State presented to prove this charge was the testimony of

Hagenson, the gun' s true owner. He suspected his stepson Roberts of having taken his gun,

which went missing about a week before Bale' s incident with the police. He said Bale and

Roberts were close friends, and Hagenson thought they had been in contact around the time of

the incident.


         Hagenson     also said      that Bale   and     Roberts " knew   each other' s pasts,"   so he thought Bale


would   have known that Roberts           was not " allowed      to have firearms."     Taken together, these


statements     by Hagenson —almost all of them merely stating his beliefs about Roberts' activity

and   Bale'   s state of mind —     would not permit a rational trier of fact to conclude beyond a


reasonable doubt that Bale knew the gun he possessed was stolen. There was no evidence, for

example, that Bale received the gun from Roberts. And even if Bale knew that Roberts was not

allowed to have firearms, this does not lead to a conclusion that any firearm Roberts possessed

was necessarily stolen. Insufficient evidence supports this count, and we reverse Bale' s

conviction for possession of a stolen firearm.2

                                STATEMENT OF ADDITIONAL GROUNDS


         In his statement of additional grounds, Bale raises several additional points. He claims

that 1) insufficient evidence supports his conviction on several grounds, 2) the State violated his

rights to a speedy trial, 3) his original attorney of record violated the attorney -client privilege, 4)

the participation of a prosecutor with a conflict of interest violated his due process rights, 5) the

court violated his Sixth Amendment right to counsel of choice when it denied his request to



2 Bale also argues that the charging document was constitutionally deficient because it failed to
allege that Bale knew the firearm he possessed was stolen. Because we reverse his conviction
for   possession    of a   stolen   firearm,   we   do   not reach   this issue.
No. 44172 -1 - II



substitute counsel, 6) he received ineffective assistance of counsel, 7) the county violated his due

process rights by denying him access to the law library, and 8) private peremptory challenges

violated his right to a public trial. Aside from the arguments relating to the charge of possession

of a stolen firearm, these claims are without merit.


                                                  I. INSUFFICIENT EVIDENCE


A.         No Intent To Harm


           Bale first    states,"   I had   no   intent   of   harming    any   one [ sic] and ...   no weapon was pointed



at   any   officer at   any time."    SAG at 2. As stated above, the question on appeal is whether any

rational trier of fact could have found Bale' s intent to cause great bodily harm beyond a

reasonable doubt, and it could. This issue therefore fails.


B.         No Knowledge ofStolen Firearm

            Bale also claims that he did not know the firearm was stolen. As we stated above,

insufficient evidence supports Bale' s conviction for unlawful possession of a stolen firearm, and

we reverse and dismiss this charge.

C.          No Fingerprints


            Bale further claims that there was " insufficient evidence to support a guilty conviction on

the grounds on failing to provide finger prints [ sic] on the weapon. The prosecutor put the

weapon in the lab and tested it for fingerprints and my D.N.A. It came back negative on both.

This did     not prove all of       the elements     of   the   crime."    SAG at 6. However, fingerprinting and

DNA (deoxyribonucleic acid) matching are not elements of the crimes for which Bale was

convicted.      See RCW 9A. 36. 011. As discussed above, sufficient evidence supports his




                                                                   9
No. 44172 -1 - II



convictions for first degree assault. This same evidence supports the jury' s special verdict

finding that Bale was armed. This claim fails.

D.        No Substantial Bodily Harm

          Bale claims that the " evidence was insufficient to establish that the victim suffered


substantial bodily harm as required in order to convict defendant of first or second degree

assault."       SAG at 6. But " substantial bodily harm" is not a requirement of first or second degree

assault; the State merely must prove that the defendant acted with the intent to inflict great bodily

harm to     prove   first degree        assault.      See RCW 9A.36. 011. Therefore, this claim fails.


                                                           II. SPEEDY TRIAL


          Bale     claims   that the proceedings            violated      his   right   to   a   speedy trial, arguing: " I did not


sign or waiver [ sic] my rights to a speedy trial. They threatened me if I did not sign a court

document that        waived     my speedy trial          rights    that   I   would go       to SAG."     SAG at 2. Bale similarly

argues    that "   Kitsap   county does          an   illegal   process called ` Bind over.'             It is the process of holding

you in district court for sixty day' s [ sic] on felony charges, then moving you to superior court,"

in   violation of    the   right   to   a   speedy trial.       SAG at 5.


          Bale waived the speedy trial right issue by not raising it within 10 days after notice of the

trial date. CrR 3. 3(       d)( 3).     According       to the    superior court criminal rules, "[            a] party who fails, for

any reason, to make [ a motion objecting to the date for trial] shall lose the right to object that a

trial   commenced on such a                 date is   not within   the time      limits      prescribed   by   this   rule."   CrR


3. 3( d)( 3).    Bale   made no such motion.              Moreover, "` [t] rial within 60 days is not a constitutional


mandate.'        There is ` no constitutional basis for holding that the speedy trial right can be




                                                                      10
No. 44172 -1 - II



quantified   into   a specified number of   days   or months.'"   State v. Carson, 128 Wash. 2d 805, 821,


912 P.2d 1016 ( 1996). Therefore, this claim fails.


                               III. ATTORNEY -CLIENT CONFIDENTIALITY


        Bale argues that his attorney violated attorney -client confidentiality by " willfull[ y]

disclos[ ing] information to the   prosecuter [ sic]   regarding   evidence ( the gun)."   SAG at 4. He


alleges that this disclosure violated Rule 1. 6 of the Rules of Professional Conduct. Although

Bale' s SAG claims that certain discussions occurred on the record, there is no evidence of this

discussion in our record on appeal, and we do not consider it. RAP 2. 5; State v. McFarland, 127
Wash. 2d 322, 332 -34, 899 P.2d 1251 ( 1995).

                      IV. DUE PROCESS VIOLATION: PROSECUTOR' S PARTICIPATION


        Bale argues that his due process rights were violated when the prosecutor continued on


the case. He avers that he requested the removal of both his counsel and the prosecutor. Then,

after a week of investigation into the request by the judge, the prosecutor returned to the case.

Bale argues that this violated his due process rights. This claim refers to matters outside the

record, and we do not consider it. RAP 2. 5; McFarland, 127 Wash. 2d at 332 -34.

                               V. SIXTH AMENDMENT RIGHT TO COUNSEL


        Similarly, Bale argues that his Sixth Amendment right to counsel was violated when the

judge did not appoint him new counsel after he alleged a " complete breakdown of

communication" with defense counsel. SAG at 4. On October 4, 2012, the court heard Bale' s

motion to substitute counsel. In his motion, Bale named his grievances, including defense

counsel' s refusal to send various documents to Bale, and his apparent tendency for




                                                        11
No. 44172 -1 - II



tardiness.3 The court denied the motion, finding that there was " an insufficient factual basis" for

it. VRP ( Oct. 4, 2012) at 5. The court also explained to Bale that " when you are represented by

an   attorney,   all motions are      to   be filed   by   your   attorney,       not   by   yourself."   VRP ( Oct. 4, 2012) at


5.




3 Bale explained his grievances to the trial court as follows:
         I had asked [ defense counsel] the first day I met him for discovery and police
         reports that he failed to provide.
             Two,     weapon        fingerprinted.         He   said   it Now waiting to do
                                                                            wouldn'     t   matter.


         anything     until   the   prosecutor     had
                                            basically — I had asked him on the first day. You
         know, that was supposed to happen a long time ago, and it hasn' t.
            Three, let me use law library. He said yes. Never put motions in. And I
         reminded him repeatedly. This was, basically, a long time ago. And I kind of —      I
         kind of know a little bit about the law, and I have —So, basically, it' s been months
         now. We' re basically —   have been in custody for almost 100 days now and he had
         never —Basically, I .. .

             He' s always late to court. Every time I' m here, I' m always wondering if he' s
         going to show up. I have called repeatedly only to have rude desk lady answer
         and /or a full message machine. I have not —   Or he leaves work early. I have not—
         And with the Kitsap County Jail, we' re out on the upper tier and we basically only
         have an hour and a half, and, basically, he' s gone by the time I can get out to call.
          And I have asked him to read police reports in the messages.
             I have     entered motions; never checked                      up   on.    I have entered motions in the
          courtroom;     they have         not   been heard,      not one of        them.     I personally have entered
          motions. I have mailed them. I got the letters back and everything.
             Previously, we were supposed to have trial last —what was it, what was itthe
          last time I was here in court, and the investigator came to me a week before, a week
          before we were supposed to go to trial.
                 I have objected twice because I know my rights and I haven' t waived my rights.
          I have not wrote my rights away. I have not signed. Because I know once you sign
          that piece of paper that says if you object within ten business days right there stated
          on it, and I have objected twice. I just think he' s unprofessional. I don' t think he' s
          well prepared       to defend      me.      I have    entered —        Okay. We have already gone over
          that one.
                 Not —Time has been —So I just— There'                       s   just - I just don' t have faith in him
          right now or    —And I have tried to work it out, me and him tried to work it out. But

          I just don' t have faith in him.
VRP ( Oct. 4, 2012) at 3 - 5.




                                                                   12
No. 44172 -1 - II



         The trial court has discretion to determine whether " an indigent defendant' s

dissatisfaction with his court- appointed counsel is meritorious and justifies the appointment of


new counsel."       State   v.   DeWeese, 117 Wash. 2d 369, 376, 816 P.2d 1 ( 1991).              A defendant does not


have   an absolute,   Sixth Amendment            right   to   choose   any   particular advocate.   117 Wn.2d. at 375-


76. Here, the trial court heard Bale' s arguments for removing and substituting defense counsel,

and the trial court ruled that they were merely " personal" conflicts not warranting substitution of

counsel. This decision was within the trial court' s discretion.


                                    VI. INEFFECTIVE ASSISTANCE OF COUNSEL


         Bale next argues that he received ineffective assistance of counsel, in violation of the


Sixth Amendment. He argues that defense counsel failed to obtain for him " compulsory process

for obtaining   witnesses        in [ my] favor."    SAG at 4.


           When an ineffective assistance claim is raised on appeal, the reviewing court may

consider   only facts   within      the   record."   State v. Grier, 171 Wash. 2d 17, 29, 246 P.3d 1260 ( 2011).


Bale supplies no explanation for this claim; he does not say, and the record does not show, when

defense counsel failed in an attempt to call a witness. Under Grier, therefore, we have no basis


for evaluating the ineffective assistance of counsel claim, because the alleged flaw is not

apparent   in the   record, and we        do   not consider     it. 171 Wash. 2d at 29; see also RAP 2. 5;


McFarland, 127 Wash. 2d at 332 -34.


                             VII. DUE PROCESS RIGHTS TO COUNTY LAW LIBRARY


         Bale argues that his due process rights were violated when he could not use the county

law library. The factual basis for his argument is unclear; he moved for access to the Kitsap

County Jail law library, and the court granted his motion.



                                                                 13
No. 44172 -1 - II



             Prisoners have       a "   fundamental      constitutional right of access   to the   courts,"   which




 requires prison authorities to assist inmates in the preparation and filing of meaningful legal

papers    by providing          prisoners with adequate         law libraries." Bounds v. Smith, 430 U.S. 817, 828,


52 L. Ed. 72, 97 S. Ct. 1491 ( 1977). However, this right " ensure[ s] a meaningful pro se defense."


State   v.   Bebb, 108 Wash. 2d 515, 524, 740 P.2d 829 ( 1987) (                emphasis added).       Bale was


represented by counsel. More importantly, the court granted his motion for access to the law

library. It is unclear from the record whether the County ignored or otherwise failed to give

effect to the court order granting access; however, the trial court granted his motion for access,

and therefore did not violate his rights.


                                         VIII. PRIVATE PEREMPTORY CHALLENGES


             Bale finally argues that the trial violated his Sixth Amendment right to a public trial

because the      parties exercised private              peremptory   challenges.   Bale   explains   that "[ t] he court



directed counsel to exercise peremptory challenges by passing a piece of paper back and forth.

The court then excused juror' s [ sic] and seated other venire members in the excused juror' s

seats."      SAG     at   5.   Bale claims that this procedure violated his right to a public trial.


             The record does not contain the transcript of voir dire. When a defendant raises a public

trial   right claim       for the first time     on appeal, "'   the trial record must be sufficient to determine the


merits of      the   claim.' [    T] he appellant bears the responsibility to provide a record showing that .. .

a closure occurred             in the first   place."    State v. Koss, No. 85306 -1, slip op. at 11 - 12 ( Wash. Sept.

25, 2014) ( citations           omitted).     There are no facts in the record supporting Bale' s claim that the

court conducted the peremptory challenges privately, and we do not consider it. RAP 2. 5;

McFarland, 127 Wash. 2d at 332 -34.




                                                                   14
No. 44172 -1 - II



                                         CONCLUSION


        We affirm Bale' s convictions on both counts of first degree assault with a deadly

weapon. However, because insufficient evidence supports it, we reverse his conviction for the


count of possessing a stolen firearm and remand with instructions to dismiss with prejudice.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




 We concur:




 Maxa,




                                                 15